SCHOTT, Chief Judge,
concurring:
In the record is an agreement between plaintiff and defendant in which plaintiff retained defendants to represent her in the matter of the Lennox air conditioning and heating system, This agreement led to the filing of suits by defendants in New Orleans as well as St. Bernard. An action on a contract may be brought in the parish where it was executed or the parish where any work or service was performed or was to be performed., C.C.P. art. 76.1. Consequently venue is in New Orleans where one of the suits was filed.
In Judge Waltzer’s opinion she states that defendants may reargue their exception of venue at a later date. I respectfully • disagree. Defendants had the burden of supporting their exception, they failed to carry it, and the judgment of this court, once final, is dispositive of the issue. Thereafter, plaintiff is entitled to proceed with her suit in New Orleans.
BARRY, J., concurs with the reasons assigned by SCHOTT, C.J.